DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-5, 7-10, 12-14 and 16-22 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1, 3-5, 7-10, 12-14 and 16-22 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments filed on 06 August 2021 as part of a Request for Continued Examination render the 35 U.S.C. 112(a) rejections of the claim moot, therefore they have been withdrawn.  The claim amendments and arguments as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive. 

Applicant’s Argument:
 On page 12 of the remarks, Applicant’s representative appears to argue the amended independent claim limitation clarifying that, for each of the one or more tasks, …one or more email threads associated with the task… are identified from the emails associated with the task based on the email metadata describing a plurality of emails associated with the task; and that for each of the one or more email threads associated with the task, the latest email from the email thread is analyzed to determine whether the latest email has been replied to, and if not, whether 

Examiner’s Response:
Brezina in paragraph [0051] teaches in part, synchronizing emails with task management systems based on in part metadata and sender information.  Further, Brezina at paragraph [0117] teaches in part, “…the participant may view the ranked list of projects/tasks (e.g., the ranking may be done based on the number of unread emails associated to the project/task)…”  Lastly, Brezina at paragraph [0127] teaches in part, “In some implementation, the system may provide an email triage service that presents to the participant within a participant-defined amount of time (e.g. 30 minutes) emails that may need attention. Over time, the system may learn about the types of emails that may need the participant's attention. As part of the learning process, for each email presented to the participant during the triage time period, the participant may reply to the email, may come back to it later, or decide not to attend to the email. From these responses/actions, the system may continue to get better at presenting the most important emails to the participant.”  Examiner is interpreting Brezina at paragraph [0127] at training a machine learning component as to making a determination as to whether an unread email needs a response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 12-14, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brughton et al. U.S. Pub. No. 2008/0034354 (hereinafter “Brughton”) in view of Brezina et al. U.S. Pub. No. 2017/0171124 (hereinafter “Brezina”) in further view of Bombacino et al. U.S. Pub. No. 2013/0007139 (hereinafter “Bombacino”).
Regarding independent claim 1, Brughton discloses:
A computer-implemented method for identifying and notifying users of pending emails, the method comprising…(Brughton at paragraph [0032] discloses in part, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per-determined criteria for escalation, such as time-to-reply or customer value parameters...”  Additionally, Brughton at paragraph [0025] discloses pushing an immediate assistance contact to an agents desk in the foreground in a way the agent would notice [i.e., notifying].)

While Brughton at paragraphs [0032], [0036] and Figure 2, labels 226 and 227 provided below discloses an email server working in conjunction with an email escalator, customer relation management application and customer value parameters stored in a database, and associating emails with pending tasks…

    PNG
    media_image1.png
    670
    597
    media_image1.png
    Greyscale

 …Brughton does not disclose:
retrieving, by a cloud server, task metadata describing one or more tasks pending to be completed from a task database hosted by a task management server over a network, the task management server being a different server than the cloud server.
However, Brezina at paragraph [0051] teaches associating emails to pending task metadata and a task management system.
Both the Brughton reference and the Brezina reference, in the cited sections are in the field of endeavor of associating emails with other content. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the associating of emails with customer content retrieved from a CRM as disclosed in Brughton with association of emails with tasks as taught in Brezina to facilitate in identifying information associated with an email (See Brezina at paragraph [0006]).
 
While Brughton at paragraph [0032] and [0102] discloses identifying a non-replied to email to escalate based on an association with that email to customer information contained in a CRM as well as timestamp information, and Brughton at Figure 2 provided above illustrates a separate email server 226 from email escalator 227, Brughton does not disclose:
for each of the one or more tasks, determining, based on the task metadata, a plurality of user identifiers (IDs) identifying one or more source contacts and one or more target contacts, determining one or more source email domains based on the one or more source contacts, and one or more target email domains based on the one or more target contacts, accessing an email server over the network to retrieve email metadata based on the one or more source email domains and the one or more target email domains, the email server being a separate server than the cloud server and the task management server, the email metadata describing a plurality of emails associated with the task, identifying one or more email threads associated with the task from the plurality of emails based on the email metadata, each email thread including one or more emails…
Examiner notes, as per the claim language recited above, that there may be a single task identifying a single source and single target contact, and a single email thread including a single email.  Brezina in paragraph [0051] teaches in part, synchronizing emails with task management systems based on in part metadata and sender information.  Further, Brezina at paragraph [0117] teaches in part, “In some implementation, the system may group emails into groups and rank these groups based on the number of unread emails. For example, the participant may view a ranked list of subjects (e.g., the ranking may be done based on the number of unread emails from the subject); the participant may view the ranked list of projects/tasks (e.g., the ranking may be done based on the number of unread emails associated to the project/task)…”  Additionally, Brezina at paragraph [0126] teaches in part, “In some implementation, the participant may create and view “To-Do” tasks related to a subject as part of the Person Profile information. The participant also may view calendar appointments or events that are related to a subject. The system may associate a calendar appointment with a subject because either the subject created the appointment/event or is an invitee to the appointment/event.”  Examiner is of the position that Brezina at paragraph [0126] cited above teaches tracking both sender and invitee information related to tasks.  Brezina at paragraph [0006] teaches email metadata and at paragraph [0109] interfacing with an online email server.  Lastly, Brezina at paragraph [0027] teaches matching emails to participants by sender and Brezina at [0103] teaches synchronizing contact info extracted from an email with third party information management systems.

for each of the one or more email threads associated with the task, identifying, within the email thread and based on a timestamp of the email, a latest email that was sent by a user ID associated with one of the one or more target email domains, determining that the latest email has not been replied by a user ID associated with any one of the one or more source email domains (Brughton at paragraph [0032] discloses in part, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per-determined criteria for escalation, such as time-to-reply or customer value parameters…”  Examiner is of the position that if Brughton is evaluating whether to escalate an email based on an elapsing time to reply, no reply to the email has been sent and the time the email was received is being tracked.  Additionally, Brezina at paragraph [0079] teaches tracking whether an email has been checked and Brezina at paragraph [0117] teaches in part the following:
In some implementation, the system may group emails into groups and rank these groups based on the number of unread emails. For example, the participant may view a ranked list of subjects (e.g., the ranking may be done based on the number of unread emails from the subject); the participant may view the ranked list of projects/tasks (e.g., the ranking may be done based on the number of unread emails associated to the project/task); the participant may view the ranked list of departments in the organization (e.g., the ranking may be done based on the number of unread emails coming from employees of the different department)…

Lastly, Brezina at paragraph [0082] teaches in part, “For example, the following information may be automatically generated by the system when a subject tries to reach a participant named “Aamir”: “You've been trying to reach Aamir, and he has 10 unanswered emails from you. He's currently going through his emails and we expect that he will reply to your email soon/in less than 1 hr”.)

Brughton does not disclose:
subsequent to the determining that the latest email has not been replied to by the user ID, retrieving a body of the latest email from the email server, and performing a content analysis of the body of the latest email using a machine-learning model to determine whether the latest email needs a response.  
However, Brezina at paragraph [0051] teaches in part, “In some implementations, the participant may synchronize email attachments to project management or task management systems…and email content and machine training/learning (e.g., over time the system learns that the existence of certain keywords in an email delivering the document attachment results in the attachment being associated with certain task(s)).”  Additionally, Brezina at paragraph [0127] teaches in part the following:
In some implementation, the system may provide an email triage service that presents to the participant within a participant-defined amount of time (e.g. 30 minutes) emails that may need attention. Over time, the system may learn about the types of emails that may need the participant's attention. As part of the learning process, for each email presented to the participant during the triage time period, the participant may reply to the email, may come back to it later, or decide not to attend to the email. From these responses/actions, the system may continue to get better at presenting the most important emails to the participant.

While Brughton at paragraph [0025] discloses notifying an agent of a contact, Brughton does not disclose:
transmitting a notification to one or more source email addresses associated with the task in response to determining that the latest email needs a response.
However, Brezina at paragraph [0082] teaches in part, “For example, the following information may be automatically generated by the system when a subject tries to reach a participant named “Aamir”: “You've been trying to reach Aamir, and he has 10 unanswered emails from you. He's currently going through his emails and we expect that he will reply to your email soon/in less than 1 hr”.

While Brughton at paragraph [0026] discloses routing emails to an immediate assistance tier, Examiner is interpreting the tiers as comprising a list of emails or items, based on a plurality of factors, more specifically, “The subsequent routing can be based on one or more routing criteria, including factors defined by the contact center owner or subscriber, such as priority, access phone numbers, and time-out periods, and environmental factors such as contact activity.”  And Brughton at paragraph [0056] discloses placing an escalated email in a high priority queue, Brughton does not disclose:
creating a list of emails from the email threads associated with the one or more tasks based on the notification associated with each email thread, wherein the list of emails includes only one email from each of the one or more of the email threads associated with the one or more tasks.
 However, Bombacino in the Abstract teaches emailing tasks and maintaining a logical thread list and updating a task status in the thread list as a result of a recipient response (i.e., a single thread list entry for each thread).
Both the Brughton reference and the Bombacino reference, in the cited sections cited by the Examiner are in the field of task management.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the associating of emails with a task queue as disclosed in Brughton with task thread list taught in Bombacino to facilitate in efficient task tracking.

sending the list of emails to a client device, wherein the client device displays the list of emails in a graphical user interface for a user to respond to, and periodically alerts the user of any email in the list of emails that the user needs to respond to. (Brughton at paragraph [0006] discloses in part, “The agent desktop presents the contact to the agent for processing. The workflow engine also creates a workflow for an agent to control the allocation of the agent to contacts.”  Additionally, Brughton at paragraph [0036] discloses in part, “The agent desktop 229 integrates the separate user interfaces into a single coherent interface that presents the agent with immediate assistance contacts as foreground tasks and deferred contacts as background tasks.”  Examiner is interpreting Brughton at paragraph [0036] disclosing presenting an agent with a plurality of immediate assistance contacts as foreground tasks as presenting a list to an agent.  Additionally, Brezina at paragraph [0117] teaches in part, “In some implementation, the system may group emails into groups and rank these groups based on the number of unread emails. For example, the participant may view a ranked list of subjects (e.g., the ranking may be done based on the number of unread emails from the subject)…”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton discloses:
removing one or more emails with a timestamp more recent than a preconfigured timestamp from consideration in creating the list of emails (Brughton at paragraph [0032] discloses in part, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per -determined criteria for escalation, such as time-to -reply or customer value parameters.”  Examiner is interpreting the above cited portion of Brughton as disclosing if an email does not exceed a time to reply parameter, in other words it is too recent, then the email is removed from the list of those emails to be escalated.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton as modified with Brezina discloses:
wherein each email in the list of emails includes metadata of the email without a body, the metadata including one or more of the following: a timestamp, a sender and a receiver, a source email domain, a target email domain, or a subject line (Brughton at paragraph[0003] discloses a media type including an email.  Brughton at paragraph [0030] discloses in part, “Origin and destination information now is consistently collected from all media types.”  Examiner is of the position origin and destination reads on, one or more of the following…a sender and a receiver.  Additionally, Brughton at paragraph [0032] discloses in part, “…collects information about the email (customer, priority etc.) and passes this to the email subsystem.”  Lastly, Brughton at paragraph [0110] discloses in part, “The business logic used by the iCC for a subscriber is defined through an email manager, a workflow editor, and an administrative interface. The email manager is used to create email rules that route email contacts into various predefined mailboxes. These rules may reference text in the from, to, subject and body of the message as well as make database queries.”  Examiner is of the position that the emphasized section in the above citation illustrates the ICC may use the body of a message in routing emails but does necessitate it, thus the above citation reads on without a body.  While, Brughton discloses collecting information about an email and passing said information to a subsystem Brughton does not explicitly disclose collecting metadata of the email.  However, Brezina at paragraph [0006] teaches extracting metadata from an email.)
 
Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Brughton as modified with Brezina discloses:
wherein the body of each email in the lists of email is to be retrieved from either a database in the cloud server or the task database prior to being analyzed by the machine-learning model (As illustrated in the rejection of claim 1, Examiner is relying on the Brezina reference at paragraph [0051] to teach machine learning on email content.  Broughton at paragraph [0110] discloses in part, “The email manager is used to create email rules that route email contacts into various predefined mailboxes. These rules may reference text in the from, to, subject and body of the message as well as make database queries.”  Additionally, Brezina at paragraph [0059] teaches in part, “In some implementations, stored with the content of the web pages may include the metadata associated with the source of the hyperlink including, without limitation, the body text of the email, subject, sender, recipient, email date…”  Examiner is of the position that in order for email content to be analyzed by a machine learning model, it must first be collected [i.e., retrieved…prior to being analyzed]. Lastly, Brughton at Figure 2, label 226 provided above shows a separate email server, i.e., cloud.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Brughton discloses:
wherein emails in the plurality of email threads exchanged between the one or more source email domains and the one or more target email domains are retrieved from the task database in response to the user logging on to an application with the graphical user interface (Brughton at paragraph [0026] discloses in part, “Events that trigger a workflow include a new call arriving at the contact center or an agent logging in.”)

Regarding independent claim 10, while independent claim 10, a non-transitory computer readable medium claim, and claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 10 is rejected under the same rationale as claim 1.  With respect to the claim limitations reciting a non-transitory machine-readable storage medium…storing instructions…executed by a processor… (See Brughton at paragraphs [0149]-[0150].)

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claim 10 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10-11 and 13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claim 10 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding independent claim 19, while independent claim 19, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 19 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of the system claim, more specifically a processor and a memory coupled to the processor… (See Brughton at paragraphs [0149]-[0150].)

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claims 3.

Regarding dependent claim 21, all of the particulars of claim 19 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 4.

Regarding dependent claim 22, all of the particulars of claims 19 and 21 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 5.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brughton in view of Brezina in view of Bombacino in further view of Smith et al. U.S. Pub. No. 2017/0220596 (hereinafter “Smith”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Brughton at paragraph [0032] discloses, “The email escalator 227 periodically reviews the mailboxes for pending emails that meet per-determined criteria for escalation”, in other words, while Brughton does disclose periodic synchronization of emails, Brughton does not explicitly disclose synchronization with a cloud server, more specifically, Brughton does not disclose:
wherein emails in the plurality of email threads exchanged between the one or more source email domains and the one or more target email domains are retrieved from a database in the cloud server, wherein the database is periodically synchronized with an activity database server that stores emails of users.
However, Smith at paragraph [0002] teaches synchronization of email messages between a device and a cloud server.
Both the Brughton reference and the Smith reference, in the cited sections are in the field of endeavor of synchronizing email messages.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the period checking of a mailbox for new emails disclosed in Brughton with the synchronization of email messages between a device and a server as taught in Smith to facilitate in event detection (See Smith at paragraph [0026]).
 
Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brughton in view of Brezina in view of Bombacino in view of in further view of Zadeh et al. U.S. Pub. No. 2014/0201126 (hereinafter “Zadeh”).
Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  While Brughton at paragraph [0032] discloses determining whether an email reply is needed, and Brezina at paragraph [0051] teaches machine/learning and training with respect to email content related to tasks, and Brezina at paragraph [0127] teaches in part, “Over time, the system may learn about the types of emails that may need the participant's attention. As part of the learning process, for each email presented to the participant during the triage time period, the participant may reply to the email, may come back to it later, or decide not to attend to the email. From these responses/actions, the system may continue to get better at presenting the most important emails to the participant…” Brughton as modified with Brezina does not disclose:
wherein the machine-learning model is a neural network model.
However, Zadeh at paragraph [2738] teaches, “In one embodiment, the training on the system to learn the patterns is done using e.g. a neural network system, e.g. to analyze the emails or contents, e.g. to classify, to properly place the file or email or image in a correct folder or super-folder, even if the user makes a mistake for placement, with an optional feature, e.g. for warning or emailing or messaging to the user, if that happens.”
Both the Brughton reference and the Zadeh reference, in the cited sections are in the field of endeavor of categorizing emails.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of a machine learning model to determine whether a reply to an email is needed as disclosed in Brughton as modified, with the use of a neural network system in analyzing of email content to properly categorize email as taught in Zadeh to facilitate in extracting useful information from email content.

Regarding dependent claim 18, all of the particulars of claim 10 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0026923
In the Abstract and Paragraph [0130] as it relates to email and task management and recording a reply time for an email (i.e., not yet responded to) as a task.
20170083179
Paragraph [0148] as it relates to a task manager storing a copy on an email message to be replied to.
2008/0270761
Paragraph [0016] as it relates to Microsoft Outlook conducting task and contact management and operating in conjunction with Microsoft Exchange and detecting a reply on an email thread and creating an event.
U.S. Patent No. 10,977,258
Column 2 Lines 35 – Column 3 Lines 8 as it relates to summarizing unread emails and email threads, considering source information and presenting that information to a user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154